Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 1 of 10 PageID #: 128




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                       SOUTHEASTERN DIVISION

IN RE: DICAMBA HERBICIDES              )        Main Case 1:18-md-2820-SNLJ
LITIGATION                             )        Indiv. Case 1:21-cv-00104-SNLJ

                 PLAINTIFFS’ RESPONSE IN OPPOSITION
                        TO MOTION TO SEVER
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 2 of 10 PageID #: 129




I.     Introduction

       As explained in Plaintiffs’ memorandum in support of remand (#14, 1:21-cv-

00104), this action belongs in state court because there is no basis for federal jurisdiction.

The plaintiff vineyards have exclusively pleaded state-law claims, there is no federal

question, and there is not complete diversity. Defendants are left to rely on the oft-rejected

doctrine of fraudulent misjoinder, but they cannot prove simple misjoinder, let alone the

type of “egregious” procedural conduct required to keep this case in federal court.

       Each plaintiff in this action grows wine grapes in the Texas High Plains and has

suffered the same damage caused by the Bayer-Monsanto/BASF dicamba-tolerant seed

system from the same source – the region’s 2 million acres of dicamba-tolerant cotton.

These commonalities are shared by the entire plaintiff group, including the non-diverse

plaintiff, Hilltop Winery at Paka Vineyards, LLC (Paka), and go well beyond the requisite

“palpable connection.” Because each plaintiff asserts a joint right to relief against the same

defendants arising from the same series of occurrences, there can be no fraudulent

misjoinder.

       This lack of fraudulent misjoinder alone requires remand back to Jefferson County,

Texas. Defendants argue that the Court should consider their motion to sever (#2, 1:21-

cv-00104) on a parallel track, but jurisdiction must be decided first. And without a proper

basis for removal and jurisdiction (i.e., complete diversity), there is nothing left for this

Court to do but remand the case. Said differently, how the Court decides the fraudulent

misjoinder issue will necessarily decide the severance issue – if the Court remands the case,

it has no jurisdiction to sever or to take any further action.

                                               1
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 3 of 10 PageID #: 130




        Even if the Court were to consider discretionary severance of the Paka claim,

Defendants’ arguments still fall short. A lack of complete diversity cannot be summarily

disregarded – as Defendants suggest – solely as a vehicle to create federal jurisdiction

where there is none. No perceived efficiencies from the existence of a federal multidistrict

litigation or otherwise can change this reality. Such an approach would also contravene

the axiomatic principle that federal courts are courts of limited jurisdiction.

        Because Plaintiffs’ claims are properly joined, there is no basis for severance and

Plaintiffs should be allowed to pursue their claims in their preferred forum. Defendants’

motion to sever should be denied as moot and Plaintiffs’ motion to remand should be

granted.

II.     Defendants cannot restore complete diversity without fraudulent
        misjoinder, but here there is no misjoinder, let alone fraudulent
        misjoinder.
        Unless Defendants can establish that the doctrine of fraudulent misjoinder applies,

there remains a lack of complete diversity and the case must be remanded. 1 A threshold

jurisdictional determination must take place at the outset before other considerations. The

Eighth Circuit has admonished district courts to “be attentive to a satisfaction of

jurisdictional requirements in all cases.” Sanders v. Clemco Industries, 823 F.2d 214, 216

(8th Cir. 1987). And “all doubts about federal jurisdiction [are to be resolved] in favor of

remand.” Transit Cas. Co. v. Certain Underwriters at Lloyd’s of London, 119 F.3d 619,

625 (8th Cir. 1997); see also Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008)


1
  Plaintiffs hereby incorporate by reference all the arguments and evidence submitted with their motion to
remand (#13, #14, 1:21-cv-00104). This includes Plaintiffs’ extensive discussion of the fraudulent
misjoinder doctrine and why it does not apply in this case.

                                                    2
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 4 of 10 PageID #: 131




(removal jurisdiction is subject to strict construction because it “implicates important

federalism concerns”). “The requirement that jurisdiction be established as a threshold

matter springs from the nature and limits of the judicial power of the United States and is

inflexible and without exception.” Steel Co. v. Citizens for a Better Environment, 523 U.S.

83, 94-95 (1998) (cleaned up).

        As shown through Plaintiffs’ remand filings, Plaintiffs grow the same crop, in the

same area, and are suing the same defendants for damage caused by the same defective

product. A case featuring such allegations ranges far afield from misjoinder – let alone

“egregious” misjoinder as required for the fraudulent misjoinder doctrine to apply. 2 See In

re Prempro, 591 F.3d 613, 624 (8th Cir. 2010); Crocker v. Allergan USA, Inc., 4:18-cv-

1288-DDN, 2018 WL 7635923, at *4 (E.D. Mo. Dec. 7, 2018) (describing the key question

in a fraudulent misjoinder analysis as whether any misjoinder “borders on a sham”). As

this Court has stressed, “the joinder of parties alleging injury by the same product and

arising from the same development, distribution, marketing, and sales practices for that

product is not egregious, because common issues of law and fact connect plaintiffs’ claim.”

Orrick v. SmithKline Beecham, 4:13-cv-02149-SNLJ, 2014 WL 3956547, at *6 (E.D. Mo.

Aug. 13, 2014). The same holds true here.

        Because there is no fraudulent misjoinder, there is no diversity jurisdiction and no

basis to decide Defendants’ motion to sever the Paka claim. As one district court explained,




2
 Even where the fraudulent misjoinder doctrine is employed, it remains a “disfavored basis for a district
court’s exercise of jurisdiction after removal . . . reserved for a very small handful of the most extreme
cases.” Garcia v. Tchetgen, 3:19-cv1476-L, 2019 WL 7879731, at *2 (N.D. Tex. July 22, 2019).

                                                    3
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 5 of 10 PageID #: 132




“This court’s decision on the fraudulent misjoinder issue will decide the issue of severance;

that is, if the court remands the case, it would have no jurisdiction to decide severance.”

Madison Materials Co., Inc. v. St. Paul Fire & Marine Ins. Co., 3:04-cv-14-WS, 2004 WL

7330498, at *2 (S.D. Miss. Sept. 14, 2004). The same logic should apply here, rendering

Defendants’ motion to sever moot.

III.    There is no basis for exercising discretionary severance to create federal
        jurisdiction where there is none.
        Generally, a plaintiff is “the master of the claim” and is free to avoid federal

jurisdiction by relying exclusively on state law. Caterpillar v. Williams, 482 U.S. 386, 392

(1987). For the same reason, Plaintiffs’ election of a state forum in this matter should be

preserved. 3 Defendants’ request that this Court sever the Paka claim solely as a vehicle to

restore complete diversity and create federal jurisdiction is violative of this principle and

should be rejected.

        As one district court recently explained, “in order to remove a case involving non-

diverse parties on the basis of diversity jurisdiction, a defendant needs an actual removal

doctrine, such as fraudulent joinder or fraudulent misjoinder.’” City of Holly Springs v.

Johnson & Johnson, 477 F. Supp. 3d 547, 551 (N.D. Miss. 2020) (emphasis added). Where

these doctrines are inapplicable, “it defies reason” to suggest that the removal floodgates

should be opened “by treating Rule 21 itself [discretionary severance] as a basis for

removing a case involving non-diverse parties.” Id.



3
  Under the Federal Rules, “the impulse is toward entertaining the broadest possible scope of action
consistent with fairness to parties; joinder of claims, parties and remedies is strongly encouraged.” United
Mine Workers v. Gibbs, 383 U.S. 715, 724 (1966).

                                                     4
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 6 of 10 PageID #: 133




       These same sentiments were echoed by this Court in Crocker v. Allergan, where it

emphasized that “district courts have criticized the use of Rule 21 to sever non-diverse

defendants in order to create federal subject matter jurisdiction.” Crocker, 2018 WL

7635923, at *6. Another district court in this Circuit refused to sever non-diverse parties

through Rule 21 where, as here, “it would be severing parties that were properly joined in

order to create subject matter jurisdiction where it would otherwise not exist.” Hagensicker

v. Boston Sci. Corp., 12-5018-cv-SW-RED, 2012 WL 836804, at *4 (W.D. Mo. March 12,

2012); see also Hampton v. Insys Therapeutics, Inc., 319 F. Supp. 3d 1204, 1213-14 (D.

Nev. 2018) (collecting cases and emphasizing that it is impermissible for a court without

jurisdiction to create jurisdiction solely through severance); Brown v. Endo Phar., Inc., 38

F. Supp. 3d 1312, 1326-27 (S.D. Ala. 2014) (“Federal courts have frowned on using the

Rule 21 severance vehicle to conjure removal jurisdiction that would otherwise be

absent.”).

       Just as this Court found in Crocker, Defendants have failed to clearly show that the

non-diverse plaintiff was a product of fraudulent misjoinder. As a result, “this is precisely

the circumstance under which a court should not sever a party using Rule 21 to create

diversity jurisdiction.” Crocker, 2018 WL 7635923, at *7. To hold otherwise would

wrongly deprive Plaintiffs of their chosen forum at the risk of ignoring the traditional

boundaries of federalism and this Court’s limited jurisdiction.




                                             5
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 7 of 10 PageID #: 134




        Defendants’ claim that this MDL is the superior procedural vehicle to achieve

litigation-related efficiencies cannot create federal jurisdiction where there is none. 4 Were

Defendants’ arguments concerning efficiencies and judicial economy to be determinative

in a jurisdictional analysis, the existence of a federal MDL alone could supplant the

congressionally imposed boundaries of federal jurisdiction. As the transferee court found

in In re: Xarelto, an “MDL’s efficiency interests cannot supplant both a plaintiff’s strategic

interests in joining [parties] as well as deference to a plaintiff’s choice of forum.” In re:

Xarelto, 2016 WL 4409555, at *7.

        Defendants’ citations to cases such as Sutton or Sullivan are also unpersuasive. In

Sutton v. Davol, Inc., 251 F.R.D. 500 (E.D. Cal. 2008), the district court found fraudulent

joinder and only then considered the efficiencies of an MDL in relation to severance – it

did not apply discretionary severance in the absence of a removal doctrine (e.g., fraudulent

joinder or fraudulent misjoinder). Sutton is also easily distinguishable on its facts. The

Sutton plaintiffs alleged dissimilar claims, based on different contracts, against different

classes of defendants (production manufacturers and healthcare providers). Id. at 505-06.

This is a far cry from a group of grape growers from the same area that assert the same

claims against the same defendants about the same product. Similarly, in Sullivan v.

Calvert Mem’l Hosp., 117 F. Supp. 3d 702 (D. Md. 2015), there were distinct defendant




4
 Contrary to Defendants’ suggestion, (1) Plaintiffs’ causes of action are not part of the Master Crop Damage
Complaint in the MDL – to date, no Texas causes of action have been included, and (2) as set forth in the
MCL 4th (2004) at § 22.4, coordination between federal and state mass tort proceedings is common.


                                                     6
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 8 of 10 PageID #: 135




groups where no plaintiff alleged claims against both, and the claims were based on

different contracts. 5 Id. at 707.

        Defendants simply cannot use claimed MDL-related-efficiencies alone as a basis

for removal and the exercise of federal jurisdiction. An exercise of discretionary severance

would be inappropriate in this case.

IV.     Conclusion

        For all these reasons, Defendants’ motion to sever should be denied as moot and

this case should be remanded back to the District Court of Jefferson County, Texas.




5
  Unlike in Sullivan, where the appropriateness of Rule 21 severance was decided on the basis of Rule 19,
district courts in this Circuit determine the appropriateness of Rule 21 severance on the basis of Rule 20 –
the permissive joinder standard. See, e.g., Shoop v. Forquer, 2:19-cv-45-SPM, 2019 WL 3777827, at *6
(E.D. Mo. Aug. 12, 2019); Hagensicker, 2012 WL 836804, at *4. As this Court has explained, using Rule
20 as the determinative standard makes the existence of an MDL a “compelling” factor in favor of remand.
See Coleman v. Bayer Corp., 4:10-cv-01639-SNLJ, 2010 WL 10806572, at *2 (E.D. Mo. Dec. 9, 2010)
(observing that “defendants should be hard-pressed to maintain that the[ ] transactions on their face [were]
not ‘logically related’” as the common questions of fact were the very basis upon which the defendants had
sought MDL transfer).

                                                     7
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 9 of 10 PageID #: 136




Dated: August 31, 2021              Respectfully submitted,


                                    /s/ Adam M. Dinnell
                                    Andrew S. Hicks
                                    TX Bar No. 24032419
                                    Adam M. Dinnell
                                    TX Bar No. 24055405
                                    Marc S. Tabolsky
                                    TX Bar No. 24037576
                                    Katherine D. Jordan
                                    TX Bar No. 00786005
                                    SCHIFFER HICKS JOHNSON PLLC
                                    700 Louisiana Street, Suite 2650
                                    Houston, Texas 77002
                                    Phone: 713-357-5150
                                    Fax: 713-357-5160
                                    ahicks@shjlawfirm.com
                                    adinnell@shjlawfirm.com
                                    mtabolsky@shjlawfirm.com
                                    kjordan@shjlawfirm.com

                                    Ted A. Liggett
                                    TX Bar No. 00795145
                                    Dustin R. Burrows
                                    TX Bar No. 24048375
                                    LIGGETT LAW GROUP PC
                                    1001 Main Street, Suite 300
                                    Lubbock, Texas 79401
                                    Phone: 806-744-4878
                                    ted@liggettlawgroup.com
                                    dustin@liggettlawgroup.com

                                    Andrew R. Seger
                                    TX Bar No. 24046815
                                    KEY TERRELL & SEGER LLP
                                    4825 50th Street, Suite A
                                    Lubbock, Texas 79414
                                    Phone: 806-792-1944
                                    aseger@thesegerfirm.com

                                    Attorneys for Plaintiffs


                                       8
Case: 1:21-cv-00104-SNLJ Doc. #: 23 Filed: 08/31/21 Page: 10 of 10 PageID #: 137




                            CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021, the foregoing was filed electronically

with the Clerk of Court to be served by operation of the Court’s electronic filing system

on all counsel of record.

                                          /s/ Adam M. Dinnell
                                          Adam M. Dinnell




                                             9
